            Case 1:21-cv-00787-AKH Document 1 Filed 01/28/21 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Manhattan Division
__________________________________________

JAVELIN GLOBAL COMMODITIES (UK),                     )
LTD and BLUEGRASS COMMODITIES LP                     )   Index No.
(formerly known as Blackjewel Marketing and          )
Sales, LLC),                                         )   COMPLAINT
                                                     )
                                                     )
                       Plaintiffs,                   )
                                                     )
v.                                                   )
                                                     )
LEXINGTON COAL COMPANY, LLC,                         )
                                                     )
                       Defendant.                    )
                                                     )
__________________________________________



       JAVELIN GLOBAL COMMODITIES (UK), LTD. (“Javelin”) and BLUEGRASS

COMMODITIES LP (“Bluegrass”, and together with Javelin, the “Plaintiffs”) allege for their

Complaint against LEXINGTON COAL COMPANY, LLC (“Defendant” or “Lexington Coal”)

as follows:

                       NATURE OF ACTION AND RELIEF SOUGHT

       1.       This case arises from the breach of two contracts related to the marketing and sale

of coal produced by Defendant Lexington Coal and its affiliates -- a contract in which Defendant

granted Plaintiff Bluegrass the exclusive right to market and sell such coal, and a master coal

purchase and sale agreement under which Defendant agreed to sell metallurgical coal to Plaintiff

Javelin.
            Case 1:21-cv-00787-AKH Document 1 Filed 01/28/21 Page 2 of 19




       2.       Lexington Coal breached its contractual obligation to permit Bluegrass to be the

exclusive marketer and seller of the coal it produced.

       3.       Lexington Coal likewise breached its contractual obligation to sell Javelin

metallurgical coal as required in two coal purchase and sale transactions arising pursuant to the

parties’ master coal purchase and sale agreement.

       4.       Bluegrass seeks specific performance of Lexington Coal’s obligations under the

parties’ coal marketing agreement, as well as recovery from Lexington Coal of the lost sales

commissions and fees Bluegrass sustained due to Lexington Coal’s direct marketing and sale of

its coal in violation of the agreement, along with default interest payable under the agreement. If

specific performance is not available, then Bluegrass seeks its expectation damages for the lost

exclusive marketing right.

       5.       Javelin seeks an award of money damages against Lexington Coal for the Buyer’s

Damages it sustained due to Lexington Coal’s failure to deliver any of the coal it agreed to sell to

Javelin in two purchase and sale transactions, as such Buyer’s Damages are defined and are to be

calculated pursuant to the parties’ master coal purchase and sale agreement.

                                            PARTIES

       6.       Plaintiff Javelin is a limited company established under the laws of England and

Wales and having a place of business at 7 Howick Place, London SW1 P1BB, United Kingdom.

       7.       Plaintiff Bluegrass, formerly known as Blackjewel Marketing and Sales, LLC, is a

Delaware limited partnership having offices at 3 Columbus Circle, 15th Floor, New York, New

York, 10019. Neither the general partner nor any of the limited partners of Bluegrass are citizens

of Delaware or Kentucky.




                                                 2
             Case 1:21-cv-00787-AKH Document 1 Filed 01/28/21 Page 3 of 19




        8.       Defendant Lexington Coal is a Delaware limited liability company with its

principal office address located at 164 Main Street, Suite 401, Pikeville, Kentucky, 41501.

                                  JURISDICTION AND VENUE

        9.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(2), as

this is an action between citizens of a State and citizens or subjects of a foreign state and the

amount in controversy exceeds $75,000, exclusive of interest and costs.

        10.      Lexington Coal submitted to the personal jurisdiction of this Court pursuant to the

Exclusive Coal Marketing Agreement and the Master Coal Purchase and Sale Agreement. See

Exhibit A, §§ 11.05, 11.06, Exhibit C, §§ 21.1, 21.2.

        11.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(3) because Defendant has

consented to this Court’s jurisdiction and waived any objection to venue in this Court. See Exhibit

A, §§ 11.05, 11.06, Exhibit C, §§ 21.1, 21.2.

                                                FACTS
        12.      At all relevant times, Lexington Coal has engaged in the business of producing

thermal and metallurgical coal from coal mines it owns and/or controls situated in the U.S.

        13.      At all relevant times, Bluegrass and Javelin have engaged in the business of trading

coal and coal products.

        14.      On January 1, 2018, Bluegrass and Lexington Coal entered into a Coal Marketing

Agreement, a true and correct copy of which is attached hereto as Exhibit A (the “Exclusive Coal

Marketing Agreement”).

        15.      Pursuant to the Exclusive Coal Marketing Agreement, Lexington Coal appointed

Bluegrass to market and sell coal produced from all of the mines either owned by Lexington Coal

or its affiliates or that Lexington Coal or its affiliates had the right to operate as of the date of the

Exclusive Coal Marketing Agreement or any time thereafter during the term of the Exclusive Coal

                                                   3
          Case 1:21-cv-00787-AKH Document 1 Filed 01/28/21 Page 4 of 19




Marketing Agreement. See Exhibit A. All such coal produced by Lexington Coal or any of its

affiliates is hereafter referred to in this Complaint as the “Coal”.

        16.    Pursuant to the Exclusive Coal Marketing Agreement, Lexington Coal agreed that

Bluegrass would be the exclusive marketer and sales representative in respect of sales of the Coal,

and that Lexington Coal would not sell Coal to any person or business entity other than Bluegrass.

Exhibit A, §§ 2.01, 4.02.

        17.    As compensation for the marketing and related services to be provided by Bluegrass

with respect to the Coal, Lexington Coal agreed to pay Bluegrass certain fees and commissions,

including a sales commission equal to one percent (1%) of the Sales Price for such Coal, as defined

by and calculated in accordance with the Exclusive Coal Marketing Agreement. Exhibit A, §

6.01(a)(i).

        18.    In order to facilitate the marketing and sale of the Coal, the Exclusive Coal

Marketing Agreement requires Lexington Coal to provide to Bluegrass, on or before the 15th day

of each calendar month during the term of the agreement, certain written information in respect of

the Coal, including Lexington Coal’s uncommitted Coal volumes and qualities for the next six

months, and open laycans at any ports at which Lexington Coal has throughput rights for the next

six months. Exhibit A, § 3.01.

        19.    On March 1, 2019, Lexington Coal and Bluegrass entered into a First Amendment

to Coal Marketing Agreement, a true and correct copy of which is attached hereto as Exhibit B.

        20.    Pursuant to the First Amendment to Coal Marketing Agreement, Bluegrass and

Lexington Coal amended the Exclusive Coal Marketing Agreement to permit Lexington Coal to

sell Coal directly to Javelin, an affiliate of Bluegrass. See Exhibit B, § 1(d), (e).




                                                   4
         Case 1:21-cv-00787-AKH Document 1 Filed 01/28/21 Page 5 of 19




       21.     On March 1, 2019, contemporaneously with the execution of the First Amendment

to Coal Marketing Agreement, Lexington Coal and Javelin entered into that Master Coal Purchase

and Sale Agreement, a true and correct copy of which is attached hereto as Exhibit C, under which

Lexington Coal agreed to sell and Javelin agreed to purchase Coal pursuant to the terms of

individual purchase and sale transactions to be negotiated by the parties.

       22.     Coal purchase and sale transactions between Lexington Coal and Javelin are

governed by the Master Coal Purchase and Sale Agreement, and the documents and other

confirming evidence exchanged between the parties confirming those transactions. See Exhibit C,

preamble.

       23.     The Master Coal Purchase and Sale Agreement does not require coal sales

transactions to be incorporated into a written and mutually executed agreement in order for such

sales transactions to be binding on the parties. See Exhibit C, preamble.

       24.     In or before March 2020, Lexington Coal began marketing and selling the Coal

directly to contract counterparties other than Bluegrass and Javelin, including trading companies

and end users of coal, in direct violation of the Exclusive Coal Marketing Agreement.

       25.     Commencing on April 3, 2020, Lexington Coal began shipping Coal it had

marketed and sold directly to contract counterparties other than Bluegrass and Javelin in violation

of the Exclusive Coal Marketing Agreement, including approximately 120,452 short tons directly

marketed, sold and shipped to Integrity Coal Sales, Inc. from April 3, 2020 through the present.

       26.     On September 17, 2020, legal counsel for Bluegrass and Javelin sent Lexington

Coal a cease and desist letter demanding that Lexington Coal cease and desist from the bidding

and sale of the Coal directly or through any person other than Bluegrass or Javelin, and reserving

all rights and remedies under the Exclusive Coal Marketing Agreement (the “First Cease and



                                                 5
         Case 1:21-cv-00787-AKH Document 1 Filed 01/28/21 Page 6 of 19




Desist Letter”). A true and correct copy of the First Cease and Desist Letter is attached hereto as

Exhibit D.

       27.     Lexington Coal ignored the First Cease and Desist Letter, and continued its direct

marketing and sale of the Coal in violation of the Exclusive Coal Marketing Agreement.

       28.     On November 26, 2020, legal counsel for Bluegrass and Javelin sent Lexington

Coal a renewed demand to cease and desist direct marketing and sale of the Coal in violation of

the Exclusive Marketing Agreement (the “Renewed Cease and Desist Letter”). A true and correct

copy of the Renewed Cease and Desist Letter is attached hereto as Exhibit E.

       29.     In the Renewed Cease and Desist Letter, Bluegrass demanded that Lexington Coal

provide copies of all purchase orders and related documentation for all Coal sales not conducted

through Bluegrass and/or Javelin. See Exhibit E.

       30.     In the Renewed Cease and Desist Letter, Bluegrass advised that, pending Lexington

Coal’s provision of all purchase orders and documentation of its direct Coal sales in violation of

the Exclusive Coal Marketing Agreement, Bluegrass’s estimated damages in unpaid fees and

commissions arising from such direct Coal sales were approximately $88,000 at that time. See

Exhibit E.

       31.     On information and belief, based on Bluegrass’s knowledge of the coal market,

Bluegrass estimates its damages in unpaid fees and commissions arising from such direct Coal

sales are now approximately $116,718.00 calculated on the short tons shipped to date under such

direct Coal sales, and are increasing with each shipment.

       32.     In the Renewed Cease and Desist Letter, Bluegrass further advised Lexington Coal

that, should it fail to remedy its breach of the Exclusive Coal Marketing Agreement within thirty

(30) days, such failure would constitute an Event of Default under Section 8.01(c) of the Exclusive



                                                6
          Case 1:21-cv-00787-AKH Document 1 Filed 01/28/21 Page 7 of 19




Coal Marketing Agreement, which would entitle Bluegrass to claim interest on all amounts due

under the Exclusive Coal Marketing Agreement at a default interest rate of one percent (1%) per

calendar month, running from the occurrence of the Event of Default and payable to Bluegrass on

demand. See Exhibit E.

       33.     On December 16, 2020, counsel for Bluegrass and Javelin sent Lexington Coal a

final cease and desist letter demanding that Lexington Coal cease and desist from direct marketing

and sale of the Coal in violation of the Exclusive Coal Marketing Agreement, demanding the

production of all purchase orders and related documentation of any direct Coal sales by Lexington

Coal in violation of the Exclusive Coal Marketing Agreement, and demanding the payment to

Bluegrass of all fees and commissions owed under the Exclusive Coal Marketing Agreement on

direct Coal sales by Lexington Coal (the “Final Cease and Desist Letter”). A true and correct copy

of the Final Cease and Desist Letter is attached hereto as Exhibit F.

       34.     Lexington Coal has refused to provide any information or documentation regarding

its direct Coal sales, and on information and belief, continues to market and sell the Coal to trading

companies and end users in violation of Bluegrass’s exclusive marketing and sale rights under the

Exclusive Coal Marketing Agreement.

       35.     Lexington Coal has failed to participate in regularly scheduled sales and marketing

calls with Bluegrass with respect to the Coal, and has otherwise failed to provide Bluegrass with

information regarding Lexington Coal’s uncommitted Coal volumes and qualities and its loading

rights at any ports at which Lexington Coal has throughput rights, as Lexington Coal is required

to do each calendar month for a six-month forward looking period under Section 3.01 of the

Exclusive Coal Marketing Agreement. See Exhibit A, § 3.01(a) and (b).




                                                  7
           Case 1:21-cv-00787-AKH Document 1 Filed 01/28/21 Page 8 of 19




       36.      Pursuant to the Master Coal Purchase and Sale Agreement between Lexington Coal

and Javelin, via a series of email exchanges, on September 18, 2020, Lexington Coal, through its

President, Jeremy Hoops, agreed to sell Javelin one trainload constituting a minimum of 12,500

shorts tons of Lexington Coal High Volatile B Metallurgical Coal at a contract price of $62.50 per

short ton for delivery to Javelin’s railcar at Fork Creek, West Virginia, CSX loadout during

October 2020 pursuant to a delivery schedule to be mutually agreed between Lexington Coal and

Javelin.

       37.      Javelin memorialized the agreed terms of the September 18, 2020 coal purchase

and sale in a written Coal Sales Confirmation bearing Transaction Reference Number

LEX20(TP)0009 (“Confirmation LEX20(TP)0009”), a true and correct copy of which is attached

as Exhibit G.

       38.      Javelin delivered Confirmation LEX20(TP)0009 to Lexington Coal for signature

on October 14, 2020.

       39.      Although Lexington Coal did not return a signed Confirmation LEX20(TP)0009 to

Javelin, an executed sales confirmation is not required for a coal sales transaction agreed to by the

parties to be binding under the terms of the Master Coal Purchase and Sale Agreement. This is

also true under New York’s Uniform Commercial Code.

       40.      Lexington Coal was bound by Confirmation LEX20(TP)0009 because it promised

to ship the Coal and partially performed by, inter alia: (i) on September 18, 2020, accepting

Javelin’s nomination of one shipment under Confirmation LEX20(TP)0009 for delivery in October

2020, for which a train was scheduled with the railroad for October 26, 2020; (ii) on October 19,

2020, obtaining Javelin’s agreement to roll the October 2020 delivery back to November 2020;




                                                 8
          Case 1:21-cv-00787-AKH Document 1 Filed 01/28/21 Page 9 of 19




and (iii) on November 3, 2020, requesting that Javelin agree to further delay delivery of the

shipment until December 2020.

       41.      On November 24, 2020, Lexington Coal notified Javelin that it would not perform

a delivery under Confirmation LEX20(TP)0009 in December 2020, and made no subsequent effort

to reschedule delivery of the Coal under Confirmation LEX20(TP)0009 after that date.

       42.      Pursuant to the Master Coal Purchase and Sale Agreement between Lexington Coal

and Javelin, via a series of email exchanges, on October 13, 2020, Lexington Coal, through its

authorized agent, George A. McClellan, agreed to sell Javelin 136,000 short tons, plus or minus

10% at Javelin’s option, of Lexington Coal High Volatile B Metallurgical Coal at a contract price

per short ton to be calculated pursuant to an agreed formula based on the Platts Mid Vol 64 HCC

Australia Index price published for hard coking coal, for delivery to Javelin’s railcar at Ben Creek,

West Virginia, NS loadout during the period from November 2020 through June 2021 in one to

two shipments per month, but not more or less than three shipments in any consecutive two month

period unless otherwise agreed by Lexington Coal and Javelin.

       43.      Javelin memorialized the agreed terms of the October 13, 2020 coal purchase and

sale transaction in a Coal Sales Confirmation bearing Transaction Reference Number

LEX20(TP)0010 (“Confirmation LEX20(TP)0010”), a true and correct copy of which is attached

as Exhibit H.

       44.      Javelin delivered Confirmation LEX20(TP)0010 to Lexington Coal for signature

on November 20, 2020.

       45.      Although Lexington Coal did not return a signed Confirmation LEX20(TP)0010 to

Javelin, an executed sales confirmation is not required for a coal sales transaction agreed to by the




                                                 9
        Case 1:21-cv-00787-AKH Document 1 Filed 01/28/21 Page 10 of 19




parties to be binding under the terms of the Master Coal Purchase and Sale Agreement. This is

also true under New York’s Uniform Commercial Code.

       46.       Lexington Coal was bound by Confirmation LEX20(TP)0010 because it promised

to ship the Coal and partially performed by, inter alia: (i) on November 6, 2020, in response to

Javelin’s nomination of two shipments to be delivered under Confirmation LEX20(TP)0010 in the

first half of December 2020, counter-proposing that Lexington Coal deliver two shipments under

either Confirmation LEX20(TP)0009 or Confirmation LEX20(TP)0010 in the second half of

December 2020; (ii) on November 24, 2020, withdrawing its proposal to deliver two shipments in

the second half of December 2020 under either Confirmation LEX20(TP)0009 or Confirmation

LEX20(TP)0010 and instead offering to deliver one shipment in each of January, February and

March 2021; and (iii) on December 12, 2020, after Javelin nominated two deliveries for January

2021, responding that Lexington Coal would not deliver any shipments in January 2021.

       47.       Lexington Coal made no subsequent effort to schedule delivery of the Coal under

Confirmation LEX20(TP)0010 after November 24, 2020.

       48.       At the time Lexington Coal and Javelin agreed to all material terms of the sale of

Coal under Confirmation LEX20(TP)0009 and Confirmation LEX20(TP)0010, Lexington Coal

and Javelin had established a course of dealing pursuant to which they performed Coal purchase

and sale transactions on the basis of agreement to all material purchase and sale terms via email

exchange, irrespective of whether or not they exchanged fully executed coal purchase and sale

confirmations.

       49.       Lexington Coal repudiated the sales transactions memorialized by both

Confirmation LEX20(TP)0009 and LEX20(TP)0010 in a letter dated December 1, 2020 to

Bluegrass and Javelin, and maintained it has no obligation to perform those sales transactions



                                                 10
         Case 1:21-cv-00787-AKH Document 1 Filed 01/28/21 Page 11 of 19




because it did not sign and return written confirmations for the transactions. See letter dated

December 1, 2020 from Jeremy Hoops, President of Lexington Coal, to Bluegrass and Javelin, a

true and correct copy of which is attached hereto as Exhibit I.

       50.     Despite repeated attempts by Bluegrass to enforce its rights under the Exclusive

Coal Marketing Agreement, Lexington Coal has refused to provide the information it is required

to give Bluegrass under the Exclusive Coal Marketing Agreement to facilitate the marketing and

sale of the Coal by Bluegrass, and has likewise refused to provide Bluegrass any information or

documentation of its direct Coal sales made in breach of the Exclusive Coal Marketing Agreement.

       51.     Lexington Coal’s failure to cure its breach of Bluegrass’s exclusive marketing and

sale rights in respect of the Coal, its continuing failure to provide Bluegrass the information

required to enable Bluegrass to market and sell the Coal, its refusal to produce documentation of

its direct Coal sales, and its failure to pay Bluegrass sales commission in respect of its direct Coal

sales, constitute an Event of Default under the Exclusive Coal Marketing and Sale Agreement.

       52.     Despite repeated attempts by Javelin to enforce the coal purchase and sale

transactions memorialized in Confirmation LEX20(TP)0009 and LEX20(TP)0010, Lexington

Coal has failed to deliver a single shipment of Coal under either transaction, and has made no

effort to schedule any future shipments under either transaction since repudiating both transactions

on December 1, 2020.

       53.     Lexington Coal’s failure to ship any Coal under Confirmation LEX20(TP)0009 and

Confirmation LEX20(TP)0010 constitutes an Event of Default under the Master Coal Purchase

and Sale Agreement.




                                                 11
         Case 1:21-cv-00787-AKH Document 1 Filed 01/28/21 Page 12 of 19




                                  COUNT I
              BREACH OF EXCLUSIVE COAL MARKETING AGREEMENT
                                         MONEY DAMAGES
        54.     Bluegrass and Javelin repeat and reallege paragraphs 1 through 53 hereof, as if fully

set forth herein.

        55.     Pursuant to the Exclusive Coal Marketing Agreement, as amended by the First

Amendment to Coal Marketing Agreement, Lexington Coal agreed that Bluegrass would be the

exclusive marketer and sales representative in respect of sales of the Coal, and that Lexington Coal

would not sell Coal to any person or business entity other than Bluegrass or Javelin. Exhibit A,

§§ 2.01, 4.02; Exhibit B, § 1(d), (e).

        56.     Pursuant to the Exclusive Coal Marketing Agreement, Lexington Coal agreed to

pay Bluegrass certain fees and commissions with respect to all Coal sold during the term of the

agreement, including a sales commission equal to one percent (1%) of the Sales Price for such

Coal, as defined by and calculated in accordance with the Exclusive Coal Marketing Agreement.

Exhibit A, § 6.01(a)(i).

        57.     Lexington Coal breached the exclusive marketing provision of the Exclusive Coal

Marketing Agreement by engaging in direct marketing and sales of the Coal to contract

counterparties other than Bluegrass and Javelin, including trading companies and end users of coal.

        58.     Lexington Coal breached its obligation to pay Bluegrass the sales commission and

fees required under the Exclusive Coal Marketing Agreement on its direct sales of the Coal made

to contract counterparties other than Bluegrass or Javelin in violation of the agreement.

        59.     Lexington Coal has frustrated efforts by Bluegrass to determine the amount of fees

and commissions it is owed under the Exclusive Coal Marketing Agreement by refusing to provide




                                                 12
           Case 1:21-cv-00787-AKH Document 1 Filed 01/28/21 Page 13 of 19




Bluegrass with any information or documentation concerning its direct Coal sales made in

violation of the agreement.

        60.     As a direct and proximate result of Lexington Coal’s breach of the exclusive

marketing rights granted to Bluegrass in respect of the Coal, Bluegrass has suffered money

damages in the form of lost sales commissions and other fees payable to Bluegrass on all Coal sold

directly by Lexington Coal to contract counterparties other than Bluegrass and Javelin.

        61.     While Bluegrass is unable to ascertain its money damages with specificity due to

Lexington Coal’s refusal to provide information or documentation concerning its direct Coal sales

made in breach of the Exclusive Coal Marketing Agreement, based on Bluegrass’s knowledge of

the coal market, it estimates those money damages currently total approximately $116,718.00, and

increase with every shipment made under such direct Coal sales.

        62.     Lexington Coal’s failure to cure its breach of the Exclusive Coal Marketing

Agreement, as set forth in the above paragraphs, constitutes an Event of Default under the

Exclusive Coal Marketing Agreement, entitling Bluegrass to claim interest on all amounts due to

it under the agreement at a default interest rate of one percent (1%) per calendar month, running

from the occurrence of the Event of Default and payable to Bluegrass on demand. Exhibit A, §

8.01(c).



                                 COUNT II
              BREACH OF EXCLUSIVE COAL MARKETING AGREEMENT
                    SPECIFIC PERFORMANCE, OR IN THE ALTERNATIVE,
                                EXPECTATION DAMAGES

        63.     Bluegrass and Javelin repeat and reallege paragraphs 1 through 62 hereof, as if fully

set forth herein.



                                                 13
         Case 1:21-cv-00787-AKH Document 1 Filed 01/28/21 Page 14 of 19




       64.     Pursuant to the Exclusive Coal Marketing Agreement, Lexington Coal agreed that

Bluegrass would be the exclusive marketer and sales representative in respect of sales of the Coal,

and that Lexington Coal would not sell Coal to any person or business entity other than Bluegrass

or its affiliate, Javelin. Exhibit A, §§ 2.01, 4.02; Exhibit B.

       65.     Pursuant to the Exclusive Coal Marketing Agreement, Lexington Coal is required

to provide to Bluegrass, on no less than a monthly basis, certain written information in respect of

the Coal to enable Bluegrass to market and sell the Coal, including Lexington Coal’s uncommitted

Coal volumes and qualities for the next six months, and open laycans at any ports at which

Lexington Coal has throughput rights for the next six months. Exhibit A, § 3.01.

       66.     Lexington Coal breached the Exclusive Coal Marketing Agreement by refusing to

provide information in respect of the Coal necessary for Bluegrass to market and sell the Coal.

       67.     Lexington Coal breached the Exclusive Coal Marketing Agreement by engaging in

direct marketing and sales of the Coal to contract counterparties other than Bluegrass and Javelin

in violation of Bluegrass’s exclusive coal marketing and sale rights.

       68.     As a direct and proximate result of Lexington Coal’s breach of the Exclusive Coal

Marketing Agreement as set forth in the above paragraphs, Bluegrass has been prevented from

marketing and selling the Coal, and has been deprived of its exclusive marketing rights.

       69.     Bluegrass is entitled to specific performance by Lexington Coal of its obligation to

give Bluegrass exclusive marketing and sale rights with respect to the Coal, and to provide

Bluegrass information as required by the Exclusive Coal Marketing Agreement in order to exercise

its exclusive right to market and sell the Coal.

       70.     If specific performance is not available as a remedy for Lexington Coal’s breach of

the Exclusive Coal Marketing Agreement, Bluegrass is entitled to recover its expectation damages



                                                   14
          Case 1:21-cv-00787-AKH Document 1 Filed 01/28/21 Page 15 of 19




to compensate it for the loss of money it reasonably anticipated to earn under the Exclusive Coal

Marketing Agreement that Lexington Coal refuses to perform, in an amount to be determined at

trial.

                                   COUNT III
                      BREACH OF CONFIRMATION LEX20(TP)0009

                                      MONEY DAMAGES
         71.    Bluegrass and Javelin repeat and reallege paragraphs 1 through 70 hereof, as if fully

set forth herein.

         72.    Pursuant to the Master Coal Purchase and Sale Agreement, Lexington Coal agreed

in the transaction memorialized in Confirmation LEX20(TP)0009 to sell Javelin one trainload

constituting a minimum of 12,500 shorts tons of Lexington Coal High Volatile B Metallurgical

Coal at a contract price of $62.50 per short ton for delivery to Javelin’s railcar at Fork Creek, West

Virginia, CSX loadout during October 2020 pursuant to a delivery schedule to be mutually agreed

between Lexington Coal and Javelin.

         73.    An executed sales confirmation is not required for a coal sales transaction agreed

to by the parties to be binding under the terms of the Master Coal Purchase and Sale Agreement.

This is also true under New York’s Uniform Commercial Code.

         74.    Lexington Coal was bound by Confirmation LEX20(TP)0009 because it promised

to ship the Coal and partially performed by accepting nominations by Javelin for deliveries of the

Coal under Confirmation LEX20(TP)0009 and further by negotiating delayed delivery dates for

shipments of the Coal under Confirmation LEX20(TP)0009 with Javelin over the course of almost

two months.

         75.    At the time Lexington Coal and Javelin agreed to the purchase and sale of coal

contemplated by Confirmation LEX20(TP)0009, the parties had established a course of dealing


                                                 15
         Case 1:21-cv-00787-AKH Document 1 Filed 01/28/21 Page 16 of 19




under which they performed Coal purchase and sale transactions irrespective of whether or not

they exchanged executed confirmations.

        76.     Lexington Coal breached its contractual duty to sell Coal to Javelin under

Confirmation LEX20(TP)0009 by repudiating the coal purchase and sale transaction and failing

to deliver any Coal to Javelin.

        77.     As a direct and proximate result of Lexington Coal’s breach of its contractual duty

to deliver Coal to Javelin under Confirmation LEX20(TP)0009, Javelin has sustained money

damages.

        78.     Pursuant to Section 14.1 of the Master Coal Purchase and Sale Agreement,

Lexington Coal’s failure to deliver Coal to Javelin under Confirmation LEX20(TP)0009 in breach

of the agreement entitles Javelin to recover Buyer’s Damages from Lexington Coal, to be

calculated as set forth in the Master Coal Purchase and Sale Agreement.

        79.     The Buyer’s Damages due from Lexington Coal to Javelin under Section 14.1 of

the Master Coal Purchase and Sale Agreement as a result of Lexington Coal’s failure to deliver

any Coal under Confirmation LEX20(TP)0009 total $389,602.00.

                                   COUNT IV
                      BREACH OF CONFIRMATION LEX20(TP)0010

                                      MONEY DAMAGES
        80.     Bluegrass and Javelin repeat and reallege paragraphs 1 through 79 hereof, as if fully

set forth herein.

        81.     Pursuant to the Master Coal Purchase and Sale Agreement, Lexington Coal agreed

in the transaction memorialized in Confirmation LEX20(TP)0010 to sell Javelin 136,000 short

tons, plus or minus 10%, at Javelin’s option, of Lexington Coal High Volatile B Metallurgical

Coal at a contract price per short ton to be calculated pursuant to an agreed formula based on the


                                                 16
         Case 1:21-cv-00787-AKH Document 1 Filed 01/28/21 Page 17 of 19




Platts Mid Vol 64 HCC Australia Index price published for hard coking coal, for delivery to

Javelin’s railcar at Ben Creek, West Virginia, NS loadout during the period from November 2020

through June 2021 in one to two shipments per month, but not more or less than three shipments

in any consecutive two month period unless otherwise agreed by Lexington Coal and Javelin.

       82.       An executed sales confirmation is not required for a coal sales transaction agreed

to by the parties to be binding under the terms of the Master Coal Purchase and Sale Agreement.

This is also true under New York’s Uniform Commercial Code.

       83.       Lexington Coal was bound by Confirmation LEX20(TP)0010 because it promised

to deliver the coal and partially performed by engaging in discussions with Javelin to schedule

delivery dates for shipments of Coal under Confirmation LEX20(TP)0010 over the course of

several weeks.

       84.       At the time Lexington Coal and Javelin agreed to the purchase and sale of coal

contemplated by Confirmation LEX20(TP)0010, the parties had established a course of dealing

under which they performed Coal purchase and sale transactions irrespective of whether or not

they exchanged executed coal purchase and sale confirmations.

       85.       Lexington Coal breached its contractual duty to sell Coal to Javelin under

Confirmation LEX20(TP)0010 by repudiating the coal purchase and sale transaction and failing

to deliver any Coal to Javelin.

       86.       As a direct and proximate result of Lexington Coal’s breach of its contractual duty

to deliver Coal to Javelin under Confirmation LEX20(TP)0010, Javelin has sustained money

damages.

       87.       Pursuant to Section 14.1 of the Master Coal Purchase and Sale Agreement,

Lexington Coal’s failure to deliver Coal to Javelin under Confirmation LEX20(TP)0010 in breach



                                                 17
         Case 1:21-cv-00787-AKH Document 1 Filed 01/28/21 Page 18 of 19




of the agreement entitles Javelin to recover Buyer’s Damages from Lexington Coal, to be

calculated as set forth in the Master Coal Purchase and Sale Agreement.

        88.    The Buyer’s Damages due from Lexington Coal to Javelin under Section 14.1 of

the Master Coal Purchase and Sale Agreement as a result of Lexington Coal’s failure to deliver

any Coal under Confirmation LEX20(TP)0010 total $1,126,920.00.

                                    PRAYER FOR RELIEF
        WHEREFORE, Plaintiffs respectfully ask this Honorable Court to grant judgment in their

favor by entering one or more orders containing the following relief:

        A.     awarding Bluegrass specific performance from Lexington Coal of its contractual

obligation under the Exclusive Coal Marketing Agreement to grant Bluegrass exclusive marketing

and sale rights with respect to the Coal during the term of the agreement;

        B.     awarding Bluegrass specific performance from Lexington Coal of its contractual

obligation under the Exclusive Coal Marketing Agreement to provide Javelin with the information

required under the agreement in respect of the Coal to permit Bluegrass to market and sell the

Coal;

        C.     in the event specific performance is not available as a remedy to enforce

Bluegrass’s exclusive marketing rights under the Exclusive Coal Marketing Agreement, awarding

Bluegrass money damages in the amount it reasonably anticipated earning under the agreement as

expectation damages for Lexington Coal’s breach of the agreement;

        D.     compelling Lexington Coal to provide documentation of all direct Coal sales it

made in violation of the Exclusive Coal Marketing Agreement;

        E.     awarding Bluegrass money damages against Lexington Coal in the amount of any

fees and commissions payable to Bluegrass under the Exclusive Coal Marketing Agreement on all

of Lexington Coal’s direct Coal sales made in breach of that agreement, which Bluegrass estimates

                                                18
            Case 1:21-cv-00787-AKH Document 1 Filed 01/28/21 Page 19 of 19




presently total $116,718.00 based on shipments Lexington Coal has made under such direct Coal

sales to date, together with an award of default interest under Section 8.01(c) of the agreement;

       F.       awarding Javelin money damages against Lexington Coal in the amount of

$1,516,522.00 as Buyer’s Damages under Section 14.1 of the Master Coal Purchase and Sale

Agreement due to Lexington Coal’s failure to deliver any Coal to Javelin as required under

Confirmation LEX20(TP)0009 and Confirmation LEX20(TP)0010;

       G.       awarding Javelin its attorneys’ fees and legal costs incurred in enforcing its rights

under the Master Coal Purchase and Sale Agreement against Lexington Coal, as provided in

Section 15.12 of the agreement;

       H.       awarding Bluegrass and Javelin all interest permitted by law; and

       I.       granting Bluegrass and Javelin such other and further relief as the Court deems just

and proper.



DATED: January 28, 2021.
                                              Kevin W. Barrett
                                              BAILEY & GLASSER LLP
                                              209 Capitol Street
                                              Charleston, WV 25301

                                                      -and-

                                              137 Betsy Brown Road
                                              Port Chester, NY 10573
                                              T: (304) 345-6555
                                              F: (304) 342-1110
                                              kbarrett@baileyglasser.com

                                              Attorneys for the Plaintiff




                                                 19
